COBB, Judge,
concurring specially:
I agree with the reversal for the state based on the trial court’s failure to give written reasons for its downward departure from the guidelines. The appellee presents two points on his cross-appeal. His first point, concerning the impropriety of scoring his prior record, is without merit. In his second point, Wadley contends that points for victim injury were improperly assessed, since it was not an essential element of the crime for which he was convicted, aggravated child abuse by malicious punishment. I agree with Judge Dauksch’s opinion and the opinion of the Fourth District in Schraffa v. State, 508 So.2d 755 (Fla. 4th DCA 1987), that since victim injury is not an element of malicious punishment, it is error to assess points for it. However, in so holding, it should be noted that this decision is irreconcilable with Green v. State, 496 So.2d 256 (Fla. 5th DCA 1986). I would recognize this conflict and recede from Green.